Filed 1/10/22 P. v. Euerle CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C094716

                   Plaintiff and Respondent,                                    (Super. Ct. No. CRF211021)

         v.

RYAN MARCUS EUERLE,

                   Defendant and Appellant.




         Appointed counsel for defendant Ryan Marcus Euerle has asked this court to
conduct an independent review of the record to determine whether there are any arguable
issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Finding no arguable error in
defendant’s favor, we affirm.




                                                             1
                                     BACKGROUND
   Defendant led police officers on a nearly four-mile car chase and after he was
arrested, a breath alcohol test indicated defendant had a 0.15 or 0.14 percent blood-
alcohol concentration.
       Defendant was charged with one count of felony reckless evasion of a peace
officer (count one), two counts of misdemeanor driving a motor vehicle while under the
influence of alcohol within 10 years of two DUI offenses (counts two and three), and
misdemeanor driving on a suspended or revoked license (count three) (Veh. Code,
§§ 2800.2, 23152, subds. (a), (b), 23546, 14601.2, subd. (a).) Defendant pleaded no
contest to reckless evasion (count one) and one count of driving under the influence
(count three) in exchange for a maximum sentence of two years in state prison.
       On August 9, 2021, the trial court sentenced defendant pursuant to the plea
agreement to two years (midterm) in prison for the evasion conviction and one year for
the driving under the influence conviction, to be served concurrently. The court also
imposed a $300 restitution fine (Pen. Code, § 1202.4, subd. (b)), $300 parole revocation
fine (id., § 1202.45), two $40 court operations assessments (id., § 1465.8), and two $30
criminal conviction assessments (Gov. Code, § 70373).
       Defendant timely appealed on August 18, 2021, but did not obtain a certificate of
probable cause. This case was fully briefed November 24, 2021, and assigned to this
panel shortly thereafter.
                                       DISCUSSION
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts and procedural history of the case and requests this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of his right
to file a supplemental brief within 30 days from the date the opening brief was filed.
More than 30 days have elapsed, and defendant has not filed a supplemental brief.

                                              2
       We have undertaken an examination of the entire record and find no arguable error
that would result in a disposition more favorable to defendant.
                                    DISPOSITION
       The judgment is affirmed.




                                                       /s/
                                                 Duarte, Acting P. J.



We concur:




     /s/
Renner, J.



     /s/
Krause, J.




                                            3